


Exhibit 10.3






















AMENDED AND RESTATED
CLASS B, SERIES 2 LIMITED PARTNER INTERESTS AMENDMENT
to
FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
of
NEXTERA ENERGY OPERATING PARTNERS, LP
A Delaware Limited Partnership
Dated July 17, 2015 and
Effective April 29, 2015




--------------------------------------------------------------------------------








TABLE OF CONTENTS


 
 
Page
ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION
2
Section 1.1
Definitions
2
Section 1.2
Construction
4
ARTICLE II AUTHORIZATION OF ADDITIONAL LIMITED PARTNER INTERESTS
4
Section 2.1
Authorization
4
Section 2.2
Designations, Preferences, Rights, Powers and Duties
5
Section 2.3
Issuance and Acceptance
9
ARTICLE III MISCELLANEOUS
9
Section 3.1
Effective Date
9
Section 3.2
No Other Amendments
9
Section 3.3
Binding Effect
9
Section 3.4
Modification
9
Section 3.5
Headings
9
Section 3.6
Integration
10
Section 3.7
Creditors
10
Section 3.8
Waiver
10
Section 3.9
No Third-Party Beneficiaries
10
Section 3.10
Invalidity of Provisions
10
Section 3.11
Coordination with Contribution Agreement and Limited Partnership Agreement
10













































--------------------------------------------------------------------------------




i














AMENDED AND RESTATED
CLASS B, SERIES 2 LIMITED PARTNER INTERESTS AMENDMENT
to
FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
of
NEXTERA ENERGY OPERATING PARTNERS, LP
This AMENDED AND RESTATED CLASS B, SERIES 2 LIMITED PARTNER INTERESTS AMENDMENT
to FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP of NEXTERA ENERGY
OPERATING PARTNERS, LP, dated July ___, 2015 (this “Amendment”), is entered into
by NextEra Energy Operating Partners GP, LLC, a Delaware limited liability
company (the “General Partner”), as the General Partner of NEXTERA ENERGY
OPERATING PARTNERS, LP, a Delaware limited partnership (the “Partnership”).
WHEREAS, the General Partner, NextEra Energy Equity Partners, LP, a Delaware
limited partnership (“NEE Equity”) and NextEra Energy Partners, LP, a Delaware
limited partnership (“NEE Partners” and, collectively with NEE Equity, the
“Limited Partners”), heretofore entered into that certain First Amended and
Restated Agreement of Limited Partnership, dated as of July 1, 2014 (as it may
be amended from time to time, the “Limited Partnership Agreement”);
WHEREAS, Solar Holdings SellCo, LLC, a Delaware limited liability company (the
“Grantor”), NextEra Energy Partners Solar Acquisitions, LLC, a Delaware limited
liability company (the “Grantee”) which is a wholly-owned Subsidiary of NextEra
Energy US Partners Holdings, LLC, a Delaware limited liability company and an
indirect, wholly-owned subsidiary of the Partnership (“NEP US Holdings”), and
the Partnership, entered into that certain Contribution Agreement, dated as of
April 28, 2015 (as amended from time to time, the “Contribution Agreement”),
which Contribution Agreement includes as an attachment thereto, and incorporates
by reference the provisions of, the Adelanto Solar Contributed Companies Annex;
WHEREAS, pursuant to the Contribution Agreement the Grantor contributed to the
Partnership, and the Grantor transferred, assigned, conveyed and delivered to
the Grantee as the designated transferee of the Partnership, on the Contribution
Date (as defined in the Contribution Agreement), the Grantor’s right, title and
interest in, to and under, seventy-five percent (75%) of the membership interest
of Adelanto Solar Funding (as defined below), which contribution was made in
consideration of the agreement by the Partnership to issue to the Grantor one
hundred percent (100%) of the Class B, Series 2 Limited Partner Interests to be
issued pursuant to this Amendment;
WHEREAS, the parties to the Contribution Agreement have now agreed that Grantor
should have transferred, assigned, conveyed and delivered to the Grantee as the
designated transferee of the Partnership,




--------------------------------------------------------------------------------




on the Contribution Date, Grantor’s right, title and interest in, to and under,
only fifty and one one-hundredths percent (50.01%) of the membership interest of
Adelanto Solar Funding (such amount, the “Adelanto Interest”), which
contribution was made in consideration of the Partnership’s issuance to NEE
Equity (as
the recipient of Grantor’s rights) one hundred percent (100%) of the Class B,
Series 2 Limited Partner Interests (collectively, the “Contribution
Transaction”);
WHEREAS, the General Partner authorized the creation of, and issuance to NEE
Equity by the Partnership of, Limited Partner Interests to be designated as
“Class B, Series 2 Limited Partner Interests” (the “Units Issuance” and,
collectively with the Contribution Transaction, the “Transaction”), which Class
B, Series 2 Limited Partner Interests were issued in the number of Units and
with such designations, preferences, rights, powers and duties as are set forth
in this Amendment, and the General Partner desires to amend the Limited
Partnership Agreement in accordance with the authority granted to the General
Partner pursuant to Section 13.1(g) of the Limited Partnership Agreement to
authorize the issuance of such Partnership Interests to NEE Equity, the
admission of NEE Equity as a Limited Partner of the Partnership with respect to
the Class B, Series 2 Limited Partner Interests as provided in Section 10.1 of
the Limited Partnership Agreement and to set forth the designations,
preferences, rights, powers and duties applicable to such Partnership Interests.
NOW, THEREFORE, pursuant to the authority granted to the General Partner
pursuant to Section 13.1(g) of the Limited Partnership Agreement, the General
Partner hereby amends and restates the Limited Partnership Agreement as follows:
ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION
Section 1.1    Definitions. Capitalized terms used herein and not otherwise
defined shall have the same meanings when used herein as in the Limited
Partnership Agreement. Terms defined below shall have the meanings set forth
below:
“Adelanto Interest” has the meaning given to it in the Recitals hereto.
“Adelanto Project Companies” means Adelanto Solar, LLC, a Delaware limited
liability company, and Adelanto Solar II, LLC, a Delaware limited liability
company, individually and collectively.
“Adelanto Solar Contributed Companies Annex” means the Contributed Company Annex
attached to, and incorporated by reference in, the Contribution Agreement,
relating to the Contributed Companies and the contribution to the Partnership of
the Adelanto Interest.
“Adelanto Solar Funding” means Adelanto Solar Funding, LLC, a Delaware limited
liability company.
“Adelanto Solar Funding Distribution Date” has the meaning given to it in
Section 2.2(d) hereto.












--------------------------------------------------------------------------------






2




--------------------------------------------------------------------------------






“Adelanto Solar Holdings” means Adelanto Solar Holdings, LLC, a Delaware limited
liability company.
“Affiliate” has the meaning given to it in the Contribution Agreement.
“Amendment” has the meaning given to it in the Recitals hereto.
“Available Distribution Amount for the Class B, Series 2 Units” has the meaning
given to it in Section 2.2(d) hereto.
“Class B, Series 2 Limited Partner” means a Limited Partner that has been
admitted to the Partnership as a Limited Partner with respect to Class B, Series
2 Units.
“Class B, Series 2 Units” has the meaning given to it in Section 2.2(a) hereof.
“Contributed Companies” means Adelanto Solar Funding, Adelanto Solar Holdings
and the Adelanto Project Companies.
“Contribution Agreement” has the meaning given to it in the Recitals hereto.
“Contribution Transaction” has the meaning given to it in the Recitals hereto.
“Disposition Proceeds” has the meaning given to it in Section 2.2(f).
“Effective Date” has the meaning given to it in Section 3.1 hereof.
“General Partner” has the meaning given to it in the Recitals hereto.
“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States or
any state, county, city or other political subdivision or similar governing
entity, and including any governmental, quasi-governmental or non-governmental
body administering, regulating or having general oversight over electricity,
power or other markets.
“Grantee” has the meaning given to it in the Recitals hereto.
“Grantor” has the meaning given to it in the Recitals hereto.
“Limited Partners” has the meaning given to it in the Recitals hereto.
“Limited Partnership Agreement” has the meaning given to it in the Recitals
hereto.
“NEE Equity” has the meaning given to it in the Recitals hereto.
“NEE Partners” has the meaning given to it in the Recitals hereto.
“NEP US Holdings” has the meaning given to it in the Recitals hereto.


3




--------------------------------------------------------------------------------






“NEP US Holdings Financing Documents” means (a) the Revolving Credit Agreement
dated as of July 1, 2014, between (i) NextEra Canada Partners Holdings, ULC and
NextEra Energy US Partners Holdings, LLC, (ii) the Partnership, (iii) the
lending institutions party thereto, (iv) Bank of America, N.A. and (v) Bank of
America, N.A. (Canada Branch), and (b) the Loan Documents (as defined therein),
as the same may be hereafter amended, amended and restated or otherwise
modified.
“Net Agreed Value” means the fair market value of the Adelanto Interest agreed
to by the Partnership and the Grantor as of the date of this Amendment for
purposes of establishing the Capital Account of the Class B, Series 2 Limited
Partner.
“Partnership” has the meaning given to it in the Recitals hereto.
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association or Governmental Authority.
“Redemption Date” has the meaning given to it in Section 2.2(h)(i) hereof.
“Redemption Notice” has the meaning given to it in Section 2.2(h)(i) hereof.
“Redemption Price” shall be the redemption price (which may be payable in cash
or by the transfer of other property, as may be agreed by the Partnership and
NEE Equity) for each Class B, Series 2 Unit that may be agreed upon in writing
after the Effective Date by the Partnership and NEE Equity.
“Transaction” has the meaning given to it in the Recitals hereto.
“Units Issuance” has the meaning given to it in the Recitals hereto.
Section 1.2    Construction. The rules of construction set forth in Section 1.2
of the Limited Partnership Agreement shall also apply to this Amendment.
ARTICLE II
AUTHORIZATION OF ADDITIONAL LIMITED PARTNER INTERESTS
Section 2.1    Authorization. Pursuant to the authority vested in the General
Partner by Section 5.4 of the Limited Partnership Agreement, the General Partner
does hereby authorize a series of Limited Partner Interests of the Partnership,
designated as the “Class B, Series 2 Limited Partner Interests,” having the
number of Units and, to the extent that the powers, designations, preferences,
limitations, restrictions and relative rights thereof are not stated and
expressed in the Limited Partnership Agreement, the designations, preferences,
rights, powers and duties as are set forth in Section 2.2 hereof.






4




--------------------------------------------------------------------------------






Section 2.2    Designations, Preferences, Rights, Powers and Duties.
(a)    Designation
. The series of Units is hereby designated as the “Class B, Series 2 Limited
Partner Interests” (the “Class B, Series 2 Units”). The Class B, Series 2 Units
shall track ownership of the Adelanto Interest. The Class B, Series 2 Limited
Partners shall only have rights, powers and duties with respect to the Adelanto
Interest or obligations of the Partnership relating to the Adelanto Interest and
shall only have rights to profits or losses associated with the Adelanto
Interest. The records maintained for the Class B, Series 2 Units shall account
for the Adelanto Interest separately from the other assets of the Partnership.
The debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to the Class B, Series 2 Units shall be
enforceable only against the assets of the Class B, Series 2 Units and not
against the assets of the Partnership generally or any other series thereof, or
any general partner not associated with such series. None of the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to the Partnership generally or any other series thereof
shall be enforceable against the assets of the Class B Series 2 Units. Assets
associated with the Class B, Series 2 Units may be held directly or indirectly,
including in the name of such series, in the name of the Partnership, through a
nominee or otherwise. Records maintained for the Class B, Series 2 Units that
reasonably identify the assets of the series, including by specific listing,
category, type, quantity, computational or allocational formula or procedure
(including a percentage or share of any asset or assets) or by any other method
where the identity of such assets is objectively determinable, will be deemed to
account for the assets associated with such series separately from the other
assets of the Partnership, or any other series thereof.
(b)    Number of Units. The Class B, Series 2 Units shall be a series consisting
of one million (1,000,000) units authorized to be issued.
(c)    Capital Contributions.
(i)    On the Effective Date, the Grantor will contribute the Adelanto Interest
to the capital of the Partnership by a transfer of the Adelanto Interest to the
Grantee. The Net Agreed Value of the Adelanto Interest on the Effective Date is
$25,090,237.62.
(ii)    No Class B, Series 2 Limited Partner is required to make any additional
Capital Contribution to the Partnership. Notwithstanding the foregoing, the
Class B, Series 2 Limited Partners may make additional Capital Contributions to
the Partnership in their sole discretion, pro rata in accordance with the
percentage of the outstanding Class B, Series 2 Units held by each such Class B,
Series 2 Limited Partner. If additional Capital Contributions are made by the
Class B, Series 2 Limited Partners, then the proceeds of such Capital
Contributions shall be immediately contributed by the Partnership as a capital
contribution to NEP US Holdings and the Partnership agrees (i) to cause NEP US
Holdings to immediately contribute such proceeds as a capital contribution to
the Grantee, (ii) to cause the Grantee to immediately contribute such proceeds
as a capital contribution to Adelanto Solar Funding, (iii) to cause Adelanto
Solar Funding to immediately contribute such proceeds as a capital contribution
to Adelanto Solar Holdings and (ii) to cause Adelanto Solar Holdings to
immediately contribute such proceeds as a capital contribution to Adelanto
Project Companies to


5




--------------------------------------------------------------------------------




be applied by Adelanto Project Companies. Each Class B, Series 2 Limited Partner
shall receive a credit to their respective Capital Accounts in the amount of the
additional Capital Contributions that it makes.
(d)    Distributions on the Class B, Series 2 Units. Distributions on the Class
B, Series 2 Units (other than as provided in subparagraph (f) of this Section
2.2) shall be made only out of the Available Distribution Amount for the Class
B, Series 2 Units (as defined below) as hereinafter provided. The “Available
Distribution Amount for the Class B, Series 2 Units” shall mean, as of any date,
an amount equal to (i) the aggregate value of cash or other property that has
been distributed (including any distribution of cash or property made in
connection with a liquidation of Adelanto Solar Funding) to Grantee at any time
that any of the Class B, Series 2 Units are outstanding (the date of any such
distribution, an “Adelanto Solar Funding Distribution Date”) minus (ii) the
aggregate amount of all distributions of cash or other property previously made
by the Partnership in respect of the Class B, Series 2 Units. The Partnership
agrees (i) to cause NEP US Holdings to cause the Grantee to promptly distribute
to NEP US Holdings any amount of cash or property distributed by Adelanto Solar
Funding to the Grantee and (ii) cause NEP US Holdings to promptly distribute to
the Partnership the amount of cash or property distributed by the Grantee to NEP
US Holdings; provided, that NEP US Holdings shall not be obligated to make such
distribution to the Partnership unless and until it is permitted to do so under
the terms and provisions of any NEP US Holdings Financing Documents.
Distributions of all of the Available Distribution Amount for the Class B,
Series 2 Units shall be made by the General Partner to the Class B, Series 2
Limited Partners promptly following the date on which a distribution is received
by the Partnership in accordance with clause (ii) of the immediately preceding
sentence. Such distributions shall be made pro rata among all of the Class B,
Series 2 Units outstanding as of the date such distributions are made.
The distributions on the Class B, Series 2 Units pursuant to this Amendment
shall be separate from any distributions of Available Cash to the Partners in
the Limited Partnership Agreement. Further, the Available Distribution Amount
for the Class B, Series 2 Units shall be calculated separately from the
calculations of Available Cash, Operating Surplus, Capital Surplus and Minimum
Quarterly Distribution pursuant to the Limited Partnership Agreement.
(e)    Allocations for Capital Account and Tax Purposes. Notwithstanding any
provision in the Limited Partnership Agreement, Net Income and Net Loss
attributable to the Adelanto Interest (and all items of income, gain, loss,
deduction, and credit taken into account in computing Net Income and Net Loss
attributable to the Adelanto Interest), including Net Income and Net Loss
attributable to the Adelanto Interest in connection with a liquidation of the
Partnership and Net Income and Net Loss attributable to the Adelanto Interest
for federal income tax purposes, shall be allocated 100% to the Class B, Series
2 Limited Partners based on the relative percentage ownership of the Class B,
Series 2 Limited Partners in the Class B, Series 2 Units.










6




--------------------------------------------------------------------------------






(f)    Preferences on Liquidation. In the event of a liquidation of the
Partnership, the Class B, Series 2 Limited Partners shall be entitled to receive
as a preferential distribution any and all proceeds received by NEP US Holdings
on the sale or other disposition of the Grantee or by the Grantee on the sale or
other disposition of the Adelanto Interest or any of the equity interests of, or
assets owned by, any and all of the Contributed Companies (the “Disposition
Proceeds”). To the full extent permitted by Applicable Law, no reduction in the
Disposition Proceeds shall be made in order to pay any other liabilities,
including contingent liabilities, of the Partnership, which liabilities shall be
paid, or provision for payment made, from the assets and properties of the
Partnership other than the Disposition Proceeds. The liquidator for the
Partnership shall cause NEP US Holdings, which shall in turn cause the Grantee
to sell or otherwise dispose of the Adelanto Interest or the Grantee’s interest
in any of the Contributed Companies and their respective assets and properties
as directed by the Class B, Series 2 Limited Partners holding a majority of the
Class B, Series 2 Units then outstanding and to cause the distribution of any
and all Disposition Proceeds to occur in the same manner as the distribution of
cash or property resulting from distributions paid by the Grantee as provided in
subparagraph (d) of this Section 2.2.
(g)    Voting Rights. On all matters on which Class B, Series 2 Limited Partners
are entitled to vote pursuant to this Amendment or the Partnership Agreement,
each Class B, Series 2 Limited Partner shall be entitled to one vote for each
Unit of the Class B, Series 2 Units held by such Class B, Series 2 Limited
Partner.
(h)    Redemption.
(i)    Redemption Following a Redemption Notice. Upon receipt by the Partnership
of a written request from one or more Class B, Series 2 Limited Partners, which
written request shall designate the number of Class B, Series 2 Units to be
redeemed and shall be accompanied by a fully executed copy of a written
agreement of the Partnership and NEE Equity setting forth the Redemption Price
(a “Redemption Notice”), on the date that is five (5) Business Days following
the Partnership’s receipt of the Redemption Notice or on such other later date
designated in the Redemption Notice (the “Redemption Date”), the Partnership
shall be required to redeem all of the outstanding Class B, Series 2 Units
requested to be redeemed by such Class B, Series 2 Limited Partners at a price
per Unit equal to the Redemption Price. The Redemption Price shall be paid on
the Redemption Date in United States Dollars by wire transfer of immediately
available funds to the account designated by the applicable Class B, Series 2
Limited Partner(s) to the Partnership in writing or by the delivery of any other
property to be delivered in connection with such redemption, as the case may be,
in each case to each Class B, Series 2 Limited Partner whose Class B, Series 2
Units are being redeemed.
(ii)    Redemption Procedures.
(A)    In the case of a redemption pursuant to Section 2.2(h)(i) hereof, each
Class B, Series 2 Limited Partner whose Class B, Series 2 Units are being
redeemed shall deliver at the principal office of the Partnership an instrument
of transfer of the Class B, Series 2 Units to be redeemed, in form and substance
reasonable satisfactory to the Partnership. Upon receipt of suchinstrument of
transfer, the Partnership shall remit or transfer the Redemption Price to each
Class B, Series 2 Limited Partner whose Class B, Series 2 Units are being
redeemed.


7




--------------------------------------------------------------------------------






(B)    Rights After the Redemption Date. From and after the close of business on
the Redemption Date, unless there shall have been a default in the payment of
the Redemption Price, all rights of the Class B, Series 2 Limited Partner whose
Class B, Series 2 Units are being redeemed (except the right to receive the
Redemption Price) shall cease with respect to such Units, and thereafter such
Units shall not be deemed to be outstanding for any purpose whatsoever.
(C)    Cancellation of Redeemed Units. Any Units of Class B, Series 2 Units that
shall at any time have been redeemed shall, after such redemption, be canceled
by the Partnership and shall not be available for reissuance.
(i)    Protection Provisions. So long as any Unit of the Class B, Series 2 Units
is outstanding, the Partnership shall not, and shall not cause or permit any of
its Subsidiaries to, without the prior approval of the Class B, Series 2 Limited
Partners holding at least a majority of the Units of Class B, Series 2 Units
then outstanding, issue or sell (x) any additional Class B, Series 2 Units, or
any other interests in or rights to (including economic rights based on or with
respect to) the Contributed Companies or (y) any securities convertible into or
exercisable or exchangeable for any of the foregoing.
(j)    Amendment, Supplement and Waiver.
(i)    The Partnership may not amend, supplement or waive any provisions of this
Amendment in any respect without the approval of the Class B, Series 2 Limited
Partners holding one hundred percent (100%) of the Class B, Series 2 Units then
outstanding.
(ii)    Notwithstanding the foregoing, the Partnership is entitled to amend its
Limited Partnership Agreement pursuant to the terms thereof, including to
authorize one or more additional series of Units, provided that no such
amendment shall adversely affect the designations, preferences, rights, powers
and duties of the Class B, Series 2 Units or the Class B, Series 2 Limited
Partners as granted pursuant to this Amendment.
(k)    Transfers of the Class B, Series 2 Units. The Class B, Series 2 Units
shall be non-transferable, except that such Class B, Series 2 Units shall be
transferable to any Affiliate of NEE Equity, subject to the limitations, terms
and conditions on transfers of Units set forth in the Limited Partnership
Agreement.
(l)    No Certificates. Ownership of the Class B, Series 2 Units shall be
recorded in the Register and ownership of such interests and any transfer
thereof shall be evidenced by a book entry notation in the Register. Class B,
Series 2 Units shall not be evidenced by physical certificates.










8




--------------------------------------------------------------------------------






(m)    Status under the Uniform Commercial Code. The Class B, Series 2 Units
shall be deemed to be securities governed by Article 8 of the Uniform Commercial
Code as in effect from time to time in Delaware.
Section 2.3    Issuance and Acceptance. The General Partner does hereby
authorize the issuance of one hundred percent (100%) of the authorized Class B,
Series 2 Units to NEE Equity in accordance with the terms and provisions of the
Contribution Agreement and, upon such issuance and the execution by NEE Equity
of an acceptance of the Class B, Series 2 Limited Partner Interests and joinder
to the Limited Partnership Agreement, in form and substance satisfactory to the
General Partner as evidenced by the General Partner’s execution thereof, NEE
Equity shall be admitted to the Partnership as a Class B, Series 2 Limited
Partner. The General Partner shall take all actions contemplated by Section 10.3
of the Limited Partnership Agreement to effect such admission.
ARTICLE III
MISCELLANEOUS
Section 3.1    Effective Date. This Amendment shall be effective on April 29,
2015 (such date, the “Effective Date”).
Section 3.2    No Other Amendments. Except as specifically provided in this
Amendment, no other amendments, revisions or changes are made to the Limited
Partnership Agreement. All other terms and conditions of the Limited Partnership
Agreement remain in full force and effect. Any reference to the Limited
Partnership Agreement set forth in any document delivered in connection with the
Limited Partnership Agreement shall be deemed to include a reference to the
Limited Partnership Agreement as amended by this Amendment, whether or not so
stated in such document. Except as specifically set forth in this Amendment,
nothing in this Amendment and no action taken by the parties to this Amendment
shall be deemed or construed to in any manner enlarge, diminish or otherwise
affect in any way the rights, remedies or defenses of the parties to the Limited
Partnership Agreement, at law, in equity or otherwise.
Section 3.3    Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the Partners and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 3.4    Modification. This Amendment may not be amended or modified in
any way except by a written instrument executed by the General Partner and the
Class B, Series 2 Limited Partners holding one hundred percent (100%) of the
Class B, Series 2 Units then outstanding.
Section 3.5    Headings. Headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.








9




--------------------------------------------------------------------------------






Section 3.6    Integration. This Amendment together with the Limited Partnership
Agreement constitutes the entire agreement of the Partners pertaining to the
subject matter hereof and supersedes all prior agreements and understandings
pertaining thereto.
Section 3.7    Creditors. None of the provisions of this Amendment shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.
Section 3.8    Waiver. No failure by any Partner to insist upon the strict
performance of any covenant, duty, agreement or condition of this Amendment or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
Section 3.9    No Third-Party Beneficiaries. Except as specified in Section
15.16 of the Limited Partnership Agreement, the terms and provisions of this
Amendment and the Limited Partnership Agreement are intended solely for the
benefit of the Partners and their respective successors or permitted assigns,
and it is not the intention of the General Partner to confer third-party
beneficiary rights upon any other Person by reason of the execution and delivery
of this Amendment.
Section 3.10    Invalidity of Provisions. If any provision or part of a
provision of this Amendment is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions or parts thereof contained herein shall not be affected
thereby and this Amendment shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions or
part shall be reformed so that it would be valid, legal and enforceable to the
maximum extent possible.
Section 3.11    Coordination with Contribution Agreement and Limited Partnership
Agreement. The Contribution Agreement includes covenants, rights and obligations
that survive the closing of the Transaction. In the event of any conflict or
inconsistency between the provisions of this Amendment and the Contribution
Agreement, on one hand, and the provisions of the Limited Partnership Agreement,
on the other hand, this Amendment and the Contribution Agreement shall govern
and control.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
















10




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the General Partner caused this Amendment to be executed by
its authorized representative on July 17, 2015, and effective as of the
Effective Date.
NEXTERA ENERGY OPERATING
PARTNERS GP, LLC
 
 
 
 
By:
ARMANDO PIMENTEL, JR.
 
Name:  Armando Pimentel, Jr.
Title:    President





